DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2017/0373801 to Bergstrom et al. (hereinafter “Bergstrom”)) does not disclose, with respect to claim 1, selecting, by a user equipment comprising a processor, previous hybrid automatic repeat request acknowledgement data based on a repetition factor, wherein the repetition factor is greater than one as claimed.  Rather, Bergstrom teaches and facilitating, by the user equipment, a transmission of a composite hybrid automatic repeat request acknowledgement response from the user equipment to a network device (step 106 transmitting combined HARQ in Figure 2), wherein the composite hybrid automatic repeat request acknowledgement response is based on current hybrid automatic repeat request acknowledgement data corresponding to a current packet received by the user equipment and the previous hybrid automatic repeat request acknowledgement data corresponding to at least one previous packet received by the user equipment (step 104 in Figure 2).  Another prior art, Heo et al. (US Pub. 2008/0046793) teaches using a repetition factor to repeat the same ACK/NACK [0024] to reliable ACK/NACK transmission.  The same reasoning applies to claims 10 and 17 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414